NOT DESIGNATED FOR PUBLICATION

                                             No. 120,884

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                         STATE OF KANSAS,
                                             Appellee,

                                                    v.

                                        BILLY F. STATEN JR.,
                                            Appellant.

                                   MEMORANDUM OPINION

        Appeal from Sedgwick District Court; ERIC WILLIAMS, judge. Opinion filed April 10, 2020.
Appeal dismissed.


        Kasper Schirer, of Kansas Appellate Defender Office, for appellant.


        Boyd K. Isherwood, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before ATCHESON, P.J., WARNER, J., and WALKER S.J.


        PER CURIAM: Billy Staten Jr. appeals the district court's decision revoking his
probation and imposing his original sentence after he admitted committing another
offense. But because Staten has already served his underlying prison sentence, this court
cannot provide him the relief he seeks. We therefore dismiss this appeal as moot.


                            FACTUAL AND PROCEDURAL BACKGROUND

        In June 2018, Staten pleaded guilty to one count of criminal threat. The district
court sentenced him to a 7-month prison sentence followed by 12 months of postrelease



                                                    1
supervision; it then suspended this underlying sentence and granted Staten 12 months'
probation.


       In January 2019, the State moved to revoke Staten's probation, alleging he had
committed a new offense, failed to make court-ordered payments, and failed to complete
an anger management program. Most notably, the State alleged Staten had been found in
possession of a device that can relabel and adulterate pharmaceuticals—a federal criminal
offense. At a dispositional hearing, Staten stipulated to the alleged violations. Staten's
probation officer recommended a 60-day jail sanction and 1-year extension of Staten's
probation; the State asked the court to impose Staten's original sentence, particularly due
to the public safety risks associated with the new federal offense.


       The district court revoked Staten's probation. Because Staten had committed a new
offense, the district court found Staten was not amenable to probation and imposed his
original 7-month prison sentence, effective immediately, followed by a 12-month term of
postrelease supervision. Staten then appealed.


       Staten completed his prison sentence in July 2019—while his appeal was pending
but before he filed his brief—and was released to postrelease supervision.


                                        DISCUSSION

       On appeal, Staten argues that although he stipulated to conduct constituting a
federal criminal offense, the district court abused its discretion in revoking his probation
and ordering him to serve his underlying prison sentence. But see K.S.A. 2018 Supp. 22-
3716(c)(8)(A) (a court may revoke probation and impose the underlying prison sentence
instead of any intermediate sanctions when a defendant convicted of a felony commits a
new offense). We do not reach the merits of this claim, however, because Staten's claim
no longer presents a justiciable controversy.



                                                2
       In its brief, the State contends Staten's appeal is moot because he has already
served his prison sentence, and therefore that sentence cannot be suspended or reversed.
See State v. Kinder, 307 Kan. 237, 243, 408 P.3d 114 (2018) ("[B]ecause [defendant's]
sentence of confinement already has been served, there can be no sentence to be
suspended. And if there is no sentence, it obviously cannot be exchanged for
probation."); State v. Montgomery, 295 Kan. 837, 844, 286 P.3d 866 (2012) (finding an
appeal from a probation revocation moot because the defendant had served his entire
sentence, and any action taken by the appellate court would have no effect on defendant's
rights). We agree.


       Kansas courts generally do not decide moot questions or render advisory opinions.
295 Kan. at 840. Rather, our courts "'determine real controversies relative to the legal
rights of the persons and properties which are actually involved in the particular case
brought before'" them and "'adjudicate those rights in such a manner that the
determination will be operative, final, and conclusive.'" 295 Kan. at 840. In other words,
a justiciable controversy has "'adverse legal interests that are immediate, real, and
amenable to conclusive relief.'" 295 Kan. at 840.


       Mootness is a doctrine of court policy, not a question of jurisdiction; this court's
review of mootness is unlimited. 295 Kan. at 841. In assessing whether an issue has
become moot, we consider whether "'it is clearly and convincingly shown the actual
controversy has ended, the only judgment that could be entered would be ineffectual for
any purpose, and it would not impact any of the parties' rights.'" 295 Kan. at 840-41.


       Similar to the defendant in Montgomery, Staten stipulated to his violation of the
terms and conditions of his probation; he merely contests the resulting punishment. But
Staten completed his seven-month prison sentence in July 2019. As in Montgomery, this
court cannot change the sanction imposed for the probation violation because the prison


                                              3
term Staten was ordered to serve has already been completed. As such, any decision this
court could reach about the appropriateness of ordering Staten to serve his underlying
sentence would not impact Staten's rights. We therefore dismiss the appeal as moot.


      Appeal dismissed.




                                            4